Citation Nr: 1536676	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-30 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served in the Reserves and served on active duty from March 1966 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Regional Office (RO) in Seattle, Washington.  The Board has recharacterized the claims as reflected on the title page of this decision. 

The appellant testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for PTSD in the April 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran currently has a diagnosis of PTSD related to in service stressful experiences.



CONCLUSIONS OF LAW

1.  Evidence received since the April 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  By extending the benefit of the doubt to the Veteran, he has a current diagnosis of PTSD which is due to a verified stressful experience in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claim below, a discussion of the VA's duties to notify and assist is not necessary.

Claim to Reopen

Rating decisions and Board decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Appellant originally filed his claim for service connection for a mental disability in January 1971; the RO denied his claim in a February 1971 rating decision based on a lack of a nexus between the condition and service.  The Veteran timely filed a notice of disagreement.  In a November 1971 decision the Board denied the Veteran's claim for a nervous condition.

The Veteran filed a claim of service connection for PTSD in October 2002.  The RO denied his claim in an April 2003 rating decision based on a lack of a nexus between the condition and service.  Specifically, there was no credible supporting evidence that the claimed in-service stressor occurred.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's PTSD and active duty.  

In November 2010 the Veteran submitted a claim for PTSD.  The Veteran, testified at a June 2015 Board hearing in support of his claim.  The Veteran maintained that his PTSD was due to training while on active duty.  He also reported that multiple medical professionals told him verbally that PTSD was due to his training while active duty.  See Board hearing transcript, pg. 12.  Notably, in an October 13, 2010 VA treatment record, a VA staff psychiatrist provided a nexus opinion with a detailed discussion of the Veteran's history and rationale.  The reported discussions with medical professionals regarding the etiology of his PTSD and the VA treatment record which contains a nexus opinion are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Veteran's PTSD and service.  Consequently, the claim for service connection for Veteran's PTSD is reopened.

Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

The Veteran contends that he has PTSD as a result of his active duty service.  Specifically, the Veteran has described consistent reports of stressor events from training which caused him great distress.  

The Veteran asserts that after being ordered to the Naval Amphibious Base in Coronado, San Diego he was part of the SWIFT Program, and then went to Whidbey Island for Survival, Escape, Resistance and Escape (SERE) training.  The purpose of the training team was to deploy SEAL team members up the rivers in Vietnam and extract them.  He was training to be one of the vessel crew members of the SWIFT program and it lasted two to three days.  Training included situations where he was released and then chased by trainers after a two hour head start.  He was captured during training, roughed up, hung by his hands and pulled up off the ground by his feet and a gun was placed into his mouth during an interrogation.  He was water boarded several times, placed in a small hole in the ground and buried and placed into a barrel (two 50-gallon barrels welded together) and water was poured in.  Other soldiers teased him because of his small stature with a nickname.  
The Veteran's stressful incidents in service did not involve combat experience, and it is not contended otherwise.  When there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressors.  The Veteran's testimony by itself cannot, as a matter of law, establish an occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The Veteran's service treatment records (STRs) confirm that he was in the SWIFT program on the U.S. Naval amphibious Base in Coronado, CA.  See e.g., accident/injury notification dated April 29, 1966.  A May 4, 1966 health record further indicates the Veteran was screened and found physically qualified for participating in survival, escape and evasion training.  Thus, the Board concedes the Veteran's stressor of being involved in survival, escape and evasion training.

The Veteran has been provided an ongoing diagnosis of PTSD throughout VA treatment records.  Significantly, in an October 1, 2002 VA treatment record indicated the PTSD diagnosis based on DSM-IV criteria.

Service treatment records (STRs) reflect that upon entry into the Reserves in October 1963 the Veteran had denied complaints of psychiatric symptoms and a normal clinical psychiatric evaluation.  Upon entry and exit from active duty in March and September 1966 the Veteran had normal psychiatric clinical evaluations.  However, the Veteran endorsed frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort on both associated report of medical history from entry.  He also reported a history of a "bad time with teachers" in his March 1966 report of medical history.   A clinical record from April 1966 reflects the Veteran was evaluated at a neuropsychiatric clinic after 15 days of active duty.  The Veteran told the clinic he came on advice from an examining medical officer due to a history of psychiatric treatment (as a 3rd grader).  At this time, the Veteran was clinically in no distress with no evidence of significant psychopathology.  There was no official diagnosis indicated.  It was noted the Veterans emotional immaturity may get him into some trouble when he encountered situations he did not like and he would be most benefitted by strict and consistent discipline with explanation and support when appropriate and available.   In May 1966, as noted above, the Veteran was deemed physically qualified for participating in survival, escape and evasion training.  The Veteran was evaluated again in August 1966 at the request of the administrative officer.  The Veteran requested a dishonorable discharge from the Navy at this time and the VA examiner found the Veteran was "emotionally immature" and refused to accept the responsibility for his own actions.  He did not feel any future psychiatric consultation would be of any benefit to this man or the Naval Service.  The recommendation was administrative separation from the service for unsuitability.  The Veteran was ultimately discharged by reason of unsuitability.  

The Veteran was afforded A VA psychiatric examination in May 1971.  The Veteran was diagnosed with anxiety neurosis.  The comment was that the Veteran did not manifest symptoms of neurosis or psychosis upon entering the Navy.  The Veteran was perceived as an emotionally immature young man, and there appeared to be ample justification for this clinical impression.  It appeared that he did not have sufficient insight or ability to test reality to maintain contact with reality under the stressful circumstances of survival training.  The consequent stress precipitated a neurotic pattern of adjustment which remained quite distressing and disabling to him to this day.  He was apparently maintaining a satisfactory academic standing in school, partly because he used intellectualization as defense against his anxiety.  He expressed motivation for treatment and would likely be a good candidate for psychotherapy.  

The Veteran's treating VA psychiatrist relates the Veteran's PTSD and its associated symptoms to the Veteran's in-service stressors.  The VA psychiatrist found the Veteran had continued to have nightmares and intrusive daytime memories of being water boarded and buried alive as part of the training frequently for 40 years.  He completed survival, escape and evasion training but was discharged due to "downstream" consequences of the psychological trauma of it.  At the time it occurred, PTSD was not a term in usage.  His condition was called anxiety disorder and although it was an anxiety disorder, it was of the PTSD type.  The fact that the Veteran had counseling at a young age was of no relevance to the case and his psychiatrist considered it a "red herring" of "no relevance" to his current condition.  He may have had a predisposition to PTSD based on his personality and some degree of immaturity during his service but the "SERE training crystallized the PTSD".  The Veteran brought him hundreds of pages of documents related to his claim and the psychiatrist reviewed some of the "more relevant pages."  See VA treatment record dated October 13, 2010.  

The Board concludes that the evidence is at the very least in relative equipoise and finds there is medical evidence of record establishing a link between the Veteran's current PTSD symptoms and his in-service stressors:  specifically, the stress involved with his training regime.  Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

The previously denied claim of entitlement to service connection for a PTSD is reopened on the basis of new and material evidence is granted.

Entitled to service connection for PTSD is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


